Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application is a 371 of PCT/GB2017/051702 (filed 6/9/2017) which claims foreign application UK 1610971.2 (filed 6/23/2016). 


Election/Restrictions
Applicant's election without traverse of Group I and species with the specified formula in the reply filed on 8/30/2021 is acknowledged. Claims 39 and 51-54 (drawn to nonelected species) and claims 56-61 (drawn to nonelected invention) were previously withdrawn for examination, since the elected compound is found allowable, therefore claims drawn to non-elected claims that requiring all the limitations of the allowable claim (including method of using the compound/product) are rejoined for examination, which is subsequently found allowable. 
Claims 36-62 are under examination. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 36-62 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653